Exhibit 99.1 NEWS RELEASE HECLA REPORTS 4.3 MILLION OUNCES OF SILVER AND 52,126 OUNCES OF GOLD PRODUCTION IN THIRD QUARTER 2016 Cash, cash equivalents and short-term investments increased $33 million this quarter FOR IMMEDIATE RELEASE October 18, 2016 COEUR D'ALENE, IDAHO Hecla Mining Company (NYSE:HL) today announced preliminary silver and gold production results¹ for the third quarter of 2016. THIRD QUARTER 2016 HIGHLIGHTS (compared to Q3 2015) ● Silver production of 4,316,664 ounces, a 67% increase. ● Gold production of 52,126 ounces, a 20% increase. ● Silver equivalent production of 10.3 million ounces, a 17% increase.2 ● Lead production increased 14% and zinc production decreased 15%. ● Increased silver production estimate for 2016 to 16.25 million ounces, from 15.75. ● Cash, cash equivalents and short-term investments of approximately $192 million at 09/30/16, an increase of about $33 million for the quarter. Includes $16 million of insurance proceeds for the Troy Mine reclamation. “We continue to see substantial free cash flow generation, with higher prices and silver and gold production up 67% and 20%, respectively, over last year,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “The strong performance from all our mines enables us to increase our silver production estimate to 16.25 million ounces for 2016, the highest silver production in our 125-year history.” See cautionary statement regarding preliminary statements at the end of this release. Silver equivalent calculation based on the following prices: $19.62 for Ag, $1,335 for Au, $0.85 for Pb, and $1.02 for Zn Hecla Mining Company ● 1-800-432-5291 ● hmc-info@hecla-mining.com 1 Greens Creek At the Greens Creek mine, 2,445,328 ounces of silver were produced in the third quarter of 2016, a 23% increase over the 1,992,037 ounces produced in the prior year period, and 11,988 ounces of gold were produced, 17% lower than the 14,376 ounces in the prior year period. Increased silver production resulted from higher grades and lower gold production from lower grades. The mill operated at an average of 2,201tons per day (tpd) in the third quarter. Estimated silver production is increased from prior estimates to 8.5 million ounces, and gold production remains unchanged at 53,000 ounces for 2016. Lucky Friday At the Lucky Friday mine, 887,365 ounces of silver were produced in the third quarter, 50% higher than the 592,243 ounces produced in the prior year period. The increase in silver production was due to higher grades in the current period and ventilation repairs made in the prior year period. The mill operated at an average of 809 tpd in the third quarter. Estimated silver production is increased from prior estimates to 3.4 million ounces for 2016. The focus of the #4 Shaft Project, having reached its final depth of 9,600 feet below surface in early May, is on equipping the shaft with steel sets, guides, skip loading facilities and electrical infrastructure. The work is proceeding as planned, with the goal of having an operational shaft in the fourth quarter of this year. Casa Berardi At the Casa Berardi mine, 31,949 ounces of gold were produced in the third quarter, 9% higher than the 29,259 ounces produced in the prior year period. The higher gold production was principally the result of higher mill throughput due to the addition of surface production from the East Mine Crown Pillar (EMCP) pit. The mill operated at an average of 2,805 tpd in the third quarter. Estimated gold production remains unchanged from prior estimates at 145,000 ounces for 2016, including 5,000 ounces from the EMCP pit. San Sebastian At the San Sebastian mine, 975,610 ounces of silver and 8,189 ounces of gold were produced in the third quarter. Production of both silver and gold continued to be strong in the third quarter, in spite of a smaller portion of production coming from the higher-grade East Francine Pit than in the first half of the year. The mill operated at an average of 437 tpd in the third quarter. Estimated production for 2016 remains unchanged from prior estimates at 4.35 million ounces of silver and 35,000 ounces of gold. Hecla Mining Company ● 1-800-432-5291 ● hmc-info@hecla-mining.com 2 PRODUCTION SUMMARY Third Quarter Ended Nine Months Ended September 30, September 30, September 30, September 30, PRODUCTION Increase (Decrease) Increase (Decrease) Silver 4,316,664 oz. 2,591,546 oz. 67% oz. 7,947,293 oz. 66% Gold 52,126 oz. 43,635 oz. 20% oz. 128,977 oz. 32% Lead 10,411 tons 9,123 tons 14% tons 28,526 tons 12% Zinc 14,824 tons 17,435 tons (15)% tons 51,037 tons (1)% Greens Creek (Silver) 2,445,328 oz. 1,992,037 oz. 23% oz. 5,884,128 oz. 19% Greens Creek (Gold) 11,988 oz. 14,376 oz. (17)% oz. 43,368 oz. (9)% Lucky Friday (Silver) 887,365 oz. 592,243 oz. 50% oz. 2,042,436 oz. 33% Casa Berardi (Gold) 31,949 oz. 29,259 oz. 9% oz. 85,609 oz. 22% San Sebastian (Silver) 975,610 oz. 1 3,434,052 oz. San Sebastian (Gold) 8,189 oz. 1 27,000 oz. San Sebastian produced its first doré on December 22, 2015. Hecla expects to report third quarter 2016 financial results on November 8, 2016. ABOUT HECLA Founded in 1891, Hecla Mining Company (
